Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed February 25, 2021 is acknowledged.  Claims 19-24 and 26-27 are canceled. Claims 2 and 25 are amended. Claims 1-18, 25 and 28 are pending. Claims 10-18 are withdrawn without traverse (filed 11/19/16) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1-9, 25 and 28 are under examination in this office action.
4.	Applicant’s arguments filed on February 25, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5. 	The rejection of claims 2, 4, 6 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 2, 4, 6 and 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claims.


Claim Rejections/Objections Maintained
In view of the amendment filed on February 25, 2021, the following rejections are maintained.
Claim Objections-Duplicate claims
6.	Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites the limitation “wherein the polypeptide has less than 100 amino acids in length” and also depends from independent claim 1 that recites “wherein the polypeptide has less than 100 amino acids”, which does not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


On p. 6 of the response, Applicant argues that the obviousness rejection over US2014/357578 is withdrawn in view of Applicant’s declaration and thus the double patenting over the issued patent should be withdrawn. 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP§804, the polypeptides recited in the claims of the ‘798 patent overlaps with the instantly claimed polypeptides. For example, if the element (2) recited in instant claims is identical to the element (2) recited in independent claim 1 of the issued patent, the claimed fragment recited in (1) of independent claim 1 is either encompassed within or overlaps with the core sequence that is a fragment of less than 50 amino acids and comprises SEQ ID NO:6 recited in the element (1) of the polypeptide of the ‘798 patent. Thus, the claimed polypeptide recited in instant claims overlaps with the polypeptide recited in claims 1-5 of the ‘798 patent.
Based on the specification of the ‘798 patent, the fragment within the polypeptide as recited in claim 1 (less than 50 amino acids) includes about 20 amino acids or less than about 25 amino acids, which also includes instant SEQ ID NO:1 (i.e. 21 amino acids) (see col. 11, lines 15-16; col. 11, line 65-col. 12, line 2; col. 13, lines 11-15; col. 9, lines 9-12) and translocation sequences include TAT (see col. 13, lines 20-26). While not identical, the claims of the instant application and the issued patent encompass an invention overlapping in scope. Thus the instant and the issued patent claim a non-
Instant SEQ ID NO:1	1 AEIRLVSKDGKSKGIAYIEFK 21
US9297798-SEQ ID NO:6	1 --------DGKSKGIAYIEFK 13


9.	Claims 1-9, 25 and 28 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 11-13 of copending Application No. 15/802070.  The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 7 of the response, Applicant argues that the provisional rejection should be withdrawn because there are no other rejections left in the application and the copending Application No. 15/802070 has a priority later than instant specification.
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that the double patenting rejection is not the only rejection left in the office action because the instant claims are still rejected under - 5 USC § 112 (d) and double patenting rejection. The rejection is maintained of record until a terminal claimer is filed. 




Conclusion

10.	NO CLAIM IS ALLOWED.



11.	The sequence search results disclose as follows:

SEQ ID NO:1
BBR00242
ID   BBR00242 standard; protein; 74 AA.
XX
AC   BBR00242;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Nucleolin (NCL) RNA recognition motif (RRM) domain 2, SEQ ID 2.
XX
KW   NCL protein; Nucleolin; atrophy; drug screening; genetic-disease-gen.;
KW   growth-disorder-gen.; huntingtons chorea; machado-joseph disease;
KW   neuroprotective; nootropic; protein therapy; spinocerebellar ataxia;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   US2014357578-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   02-JUN-2014; 2014US-00293816.
XX
PR   03-JUN-2013; 2013US-0830584P.
XX
CC PA   (UYCH-) UNIV CHINESE HONG KONG.
XX
CC PI   Chan HYE;
XX
DR   WPI; 2014-V59916/80.
XX
CC PT   New isolated peptide comprising a specified amino acid sequence, used to 
CC PT   identify inhibitor of polyglutamine-mediated toxicity, and reduce or 
CC PT   treat polyglutamine-mediated toxicity in cell or subject suffering from 
CC PT   e.g. Huntington's disease.
XX
CC PS   Claim 32; SEQ ID NO 2; 39pp; English.
XX
CC   The present invention relates to a novel isolated peptide, used to 
CC   identify inhibitor of polyglutamine-mediated toxicity and reduce or treat
CC   polyglutamine-mediated toxicity in cell or subject suffering from 
CC   Huntington's disease. The peptide has an amino acid sequence of SEQ ID 
CC   NO: 6 (see BBR00246). The invention further relates to: a) a composition 
CC   comprising the peptide and a pharmaceutically acceptable excipient; b) an
CC   isolated nucleic acid encoding the isolated peptide; c) a kit for 
CC   identifying an inhibitor of (cag)n-mediated toxicity comprising a 
CC   polynucleotide sequence having at least 10 repeats of cag (SEQ ID NO: 25 
CC   (see BBR00265)) triplet nucleotides and a composition that binds the 
CC   polynucleotide sequence; d) a method for reducing (cag)n-mediated 
CC   toxicity in a cell by contacting the cell with an inhibitor that inhibits
CC   the binding of nucleolin to a (cag) triplet nucleotide repeat RNA; and e)
CC   a method for identifying compositions for treating (cag)n-mediated 
CC   toxicity by contacting a test cell with a candidate composition and 
CC   assaying an indicator of (cag)n-mediated toxicity to determine a level of
CC   (cag)n-mediated toxicity. The isolated peptide is useful for reducing or 
CC   treating polyglutamine-mediated toxicity in a cell or in a subject 
CC   suffering from Huntington's disease, dentatorubropallidoluysian atrophy, 
CC   spinobulbar muscular atrophy, spinocerebellar ataxia types 1, 2, 6, 7 and
CC   17 or machado Joseph disease. The isolated peptide minimizes the toxic 
CC   effects of both protein and RNA toxicities in polyglutamine diseases. The
CC   present sequence represents a nucleolin (NCL) RNA recognition motif (RRM)
CC   domain 2, used in the invention to identify inhibitor of polyglutamine-
CC   mediated toxicity.
XX
SQ   Sequence 74 AA;

  Query Match             92.2%;  Score 94;  DB 21;  Length 74;
  Best Local Similarity   95.0%;  
  Matches   19;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 EIRLVSKDGKSKGIAYIEFK 21
              ||||||:|||||||||||||
Db         26 EIRLVSQDGKSKGIAYIEFK 45
SEQ ID NO:2
BBR00246
ID   BBR00246 standard; peptide; 13 AA.
XX
AC   BBR00246;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Nucleolin (NCL) RRM-related peptide (P3), SEQ ID 6.
XX
KW   NCL protein; Nucleolin; atrophy; drug screening; genetic-disease-gen.;
KW   growth-disorder-gen.; huntingtons chorea; machado-joseph disease;
KW   neuroprotective; nootropic; protein therapy; spinocerebellar ataxia;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   US2014357578-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   02-JUN-2014; 2014US-00293816.
XX
PR   03-JUN-2013; 2013US-0830584P.
XX
CC PA   (UYCH-) UNIV CHINESE HONG KONG.
XX
CC PI   Chan HYE;
XX
DR   WPI; 2014-V59916/80.
XX
CC PT   New isolated peptide comprising a specified amino acid sequence, used to 
CC PT   identify inhibitor of polyglutamine-mediated toxicity, and reduce or 
CC PT   treat polyglutamine-mediated toxicity in cell or subject suffering from 
CC PT   e.g. Huntington's disease.
XX
CC PS   Claim 1; SEQ ID NO 6; 39pp; English.
XX
CC   The present invention relates to a novel isolated peptide, used to 
CC   identify inhibitor of polyglutamine-mediated toxicity and reduce or treat
CC   polyglutamine-mediated toxicity in cell or subject suffering from 
CC   Huntington's disease. The peptide has an amino acid sequence of SEQ ID 
CC   NO: 6 (see BBR00246). The invention further relates to: a) a composition 
CC   comprising the peptide and a pharmaceutically acceptable excipient; b) an
CC   isolated nucleic acid encoding the isolated peptide; c) a kit for 
CC   identifying an inhibitor of (cag)n-mediated toxicity comprising a 
CC   polynucleotide sequence having at least 10 repeats of cag (SEQ ID NO: 25 
CC   (see BBR00265)) triplet nucleotides and a composition that binds the 
CC   polynucleotide sequence; d) a method for reducing (cag)n-mediated 
CC   toxicity in a cell by contacting the cell with an inhibitor that inhibits
CC   the binding of nucleolin to a (cag) triplet nucleotide repeat RNA; and e)
CC   a method for identifying compositions for treating (cag)n-mediated 
CC   toxicity by contacting a test cell with a candidate composition and 
CC   assaying an indicator of (cag)n-mediated toxicity to determine a level of
CC   (cag)n-mediated toxicity. The isolated peptide is useful for reducing or 
CC   treating polyglutamine-mediated toxicity in a cell or in a subject 
CC   suffering from Huntington's disease, dentatorubropallidoluysian atrophy, 
CC   spinobulbar muscular atrophy, spinocerebellar ataxia types 1, 2, 6, 7 and
CC   17 or machado Joseph disease. The isolated peptide minimizes the toxic 
CC   effects of both protein and RNA toxicities in polyglutamine diseases. The
CC   present sequence represents a nucleolin (NCL) RNA recognition motif (RRM)
CC   -related peptide, used in the invention to identify inhibitor of 
CC   polyglutamine-mediated toxicity.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 67;  DB 21;  Length 13;
  Best Local Similarity   100.0%;  


Qy          1 DGKSKGIAYIEFK 13
              |||||||||||||
Db          1 DGKSKGIAYIEFK 13


12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
June 15, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649